DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 8-9 recites the limitation "said tensioner".  However, “a pair of tensioners” were previously introduced.  It is unclear if the Applicant intended to refer to the pair of tensioners, each tensioner or a specific tensioner. Claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Patent No. 10,837,166).
Regarding claims 1 and 6, Yang discloses a tray-like modular building component and a method of constructing (22-25, Figs. 1-4) adapted for filling with concrete after assembly with like components into a building frame, said tray-like modular building component comprising a substantially rectangular frame (42, Fig. 2) with a pair of opposed sides (approximate 45) and a pair of opposed ends (approximate 49) defining an interior therebetween;  a sheet (43, 50; Fig. 2) mounted to said building frame and extending over said interior;  a pair of beams (10, 12), each mounted to said building frame along each said pair of sides respectively; and a pair of end plates (19, 21), each mounted to said building frame along each said pair of ends respectively, wherein said sheet, said pair of beams and said pair of end plates together form an open-topped tray for receiving the concrete therein (Col. 18, lines 60-67; 52, Fig. 1).
Regarding claims 2 and 7, Yang discloses a pair of tensioners (46, 48), each mounted to and along said pair of beams respectively, wherein the tensioners are adapted for tensioning said pair of beams so as to deform said pair of beams and said sheet. 
Regarding claims 3 and 8, Yang discloses a plurality of deflector plates (47, Fig. 3) placed along each side beam, each deflector plate configured to allow said tensioner (48) to pass therethrough, whereby tensioning of said tensioners engages said deflector plates and deforms said beams.  The Examiner considers the tensioners capable of deforming the plates in some capacity.
Regarding claims 4 and 9, Yang discloses said tensioner (46, 48) is pre-tensioned utilizing a barrel (44) and wedge assembly (47). 
Regarding claims 5 and 10, Yang discloses including mounting a reinforcing mesh part (Col. 4, lines 29-32) to the frame above the interior (approximate 42, Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J BUCKLE JR/           Examiner, Art Unit 3633